Frankenthaler, J.
In the court’s opinion the decision in Fox Co. v. Wohl (255 N. Y. 268) was intended by the Court of Appeals to apply only to exchange transactions involving the payment of double commissions and was not meant to overrule the line of authorities sustaining a recovery of a single commission by a broker from one who employed him under circumstances such as those presented by cases of which Pease & Elliman, Inc., v. Gladwin Realty Co. (216 App. Div. 421) is typical. It is true that the Court of Appeals referred with disapproval to the case last cited and similar decisions, but the opinion indicates (pp. 271, 272) that the Pease & Elliman case and the others were treated as exchange cases. A reading of the record fails to sustain the claim that the referee’s decision is contrary to the evidence. The other points raised are overruled. The motion to confirm the referee’s report is accordingly granted. Settle order.